
	
		II
		110th CONGRESS
		2d Session
		S. 2689
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Smith (for himself,
			 Mr. Bayh, and Mr. Nelson of Florida) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend section 411h of title 37, United States Code, to
		  provide travel and transportation allowances for family members of members of
		  the uniformed services with serious inpatient psychiatric
		  conditions.
	
	
		1.Travel and transportation of
			 family members incident to serious inpatient psychiatric conditions of members
			 of the uniformed services
			(a)In
			 generalParagraph (2)(B)(i)
			 of subsection (a) of section 411h of title 37, United States Code, is amended
			 by striking seriously injured, or in and inserting is
			 seriously injured, has a serious psychiatric condition and meets the conditions
			 set forth in paragraph (4), or is in.
			(b)Conditions
			 applicable to servicemembers with serious psychiatric
			 conditionsSuch subsection is further amended by adding at the
			 end the following new paragraph:
				
					(4)Travel and transportation described
				in subsection (c) may be provided under this subsection for family members of a
				member of the uniformed services described under paragraph (2) who has a
				serious psychiatric condition if the following conditions are met:
						(A)The member is receiving treatment at a
				treatment facility located in the United States.
						(B)The travel and transportation is
				provided pursuant to travel orders issued upon the recommendation of a
				physician, including a recommendation that the family presence would be helpful
				and beneficial to the treatment and recovery of the member.
						(C)Safe and appropriate accommodations
				are made available to the family
				members.
						.
			(c)Serious
			 psychiatric condition definedSubsection (b) of such section is
			 amended by adding at the end the following new paragraph:
				
					(4)In this section, the term
				serious psychiatric condition, in the case of a member, means that
				the member has been diagnosed with a psychotic condition requiring
				hospitalization, has attempted suicide or exhibited suicidal behavior (as
				verified by appropriate medical personnel), or has been diagnosed with any
				other psychiatric condition that requires extensive medical treatment or
				hospitalization. A member placed within the Special Patient (SPEPAT) or Special
				Category (SPECCAT) casualty category is a member with a serious psychiatric
				condition for purposes of this
				section.
					.
			
